Shaw C. J.
delivered the opinion of the Court. The statute, we think, is too explicit to admit of doubt. Revised *485Stat. c. 33, § 5. It provides, that on all promissory negotiable notes payable at a future day certain, in which there is not an express stipulation to the contrary, grace shall be allowed. The statute refers to the custom of merchants, in regard to foreign bills of exchange, to determine what is grace. From that custom we know, that grace is an allowance of three days to the debtor, to make payment, beyond the time at which, by the terms of the note, it becomes due and payable.
It is contended, that here is in effect such a stipulation in the note, on the margin, to wit: “ Due, July 7, 1837.” But we cannot so consider it. It shows when the note is to become due, and in this respect corresponds with the stipulation in the body of the note. . The time it becomes due being fixed, the statute gives three days from that time for payment, under the term grace, unless the contrary be expressly stipulated. Such a stipulation may be in any form of words, which convey the idea, that it is to be payable without grace, as by using the words, in the body, or on the margin, “ without grace,” “no grace,” “ free of grace,” or perhaps any circumlocution, which would indicate to a holder, that it is to be payable on the day fixed, without the grace allowed by the statute.
Evidence was introduced tending to show, if admissible, that, according to the usage and custom of banks, this would be deemed a post-note and payable without grace. But we think such a usage and understanding is not admissible, to con trol the express provisidns of a statute. The tendency of the evidence would be to show, that in its application to post-notes, the statute is disregarded or not deemed applicable. But the statute makes no distinction between bank post-notes and other notes ; and the general description of all notes payable at a future day certain, is broad enough to include them. The construction of a statute is matter of law, and when clear and explicit, cannot be controlled by custom. Blackett v. Royal Exch. Ass. Co. 2 Crompt. & Jervis, 244. If this custom existed before the statute was passed, the statute did away the effect of it. If it has grown up since, it was bad in the first instance, and in every repeated instance, and cannot be made good by time.
Besides, the evidence may be considered as proving nothing *486more than this, that banks have not been accustomed to avail themselves of the privilege of taking three days, as given them by statute, but have waived their privilege and paid at the day fixed, without grace. But such a custom, if proved, can have no bearing upon the rights of a bank, which does claim the privilege and rely upon the statute.
In whatever point of view it is considered, the express words of the statute make the note payable with grace; therefore, there being no stipulation to bring it within the exception, no action can be brought till the expiration of the three days.
Verdict set aside, and plaintiff nonsuit.